Sam Houston

                                              Meera Singh
                                            P. O. Box 1SC^4

                                       Austin, TX 78760-9814
                                              512 257 9028
                                        r—i      4.^-;7(g)hotmail.com
                                          Singh749(5)hotmail.com




September 20, 2015
* DELIVERED VIA E-MAILto Kimberly Harris *
*USPS to the Cc-t ;:::!:


COURT OF APPEALS
FOR THE
t : : : ~ z:z~t.:zt c f t e x a s
P.O. BOX 12547,
AUSTIN, TEXAS 78711-2547
(512)463-1733


RE: Case Number: 03-14-00342-CV


Trial Court No.: 13-0936-C368 Kennon, R. Judge

Style: "cara S;r,gh and Sam Houston v. Ally Financial, Inc. et al.

Please find Appellants Notice of their Appeal to the Texas Supreme Court on their Petition to hear their
Plea to the Jurisdiction of the district Court and court of appeals and their timely notification to Ally
Financial, Inc. Counsel ofreccri




                                                        ^Q^



                                                                                         ^RECEIVED S
                                                                                             SEP 2 5 2015
                                                                                         \ THIRD COURT OfAPPEALS >
                                                                                         \    JEFFREY D. KYLE X
                   Case No. 03-14-00342-CV




                   COURT OF APPEALS

                THIRD DISTRICT OF TEXAS




                ALLY FINANCIAL, INC., et al,



                         Plaintiff-Appellee,
                              v.




              MEERA SINGH and SAM HOUSTON,

                                                    RECEIVED

                        Defendant-Appellant.        SEP25 2M5
                                                  THIRD COURT OFAPPEALS
                                                     •EffREYDKYLE




ON APPEAL FROM 368th DISTRICT COURT WILLIAMSON COUNTY
                 Trial Court No. 13-0936-C368



APPELLANT'S NOTICE OF APPEAL TO TEXAS SUPREME COURT ON A
                PLEA TO THE JURISDICTION
TO: Third Court of Appeals



        Having been denied a rehearing, September 17, 2015, by this
Court timely Notice is hereby given that Appellant's intend to
Appeal this action to the Texas Supreme Court.




Sam Houston,
Meera Singh
Appellants
P.O.    Box    19814
Austin,       Texas 78760
Samhouston7@hotmail.com
512    257    9028




                            CERTIFICATE     OF   SERVICE


        I    hereby    certify   that   a   true   and     correct   copy   of   the
        foregoing has been e-mailed to the below on this the 20th
        Day of September 2015.


Ally Financial Inc.
EMAIL: Jcharris@bhhlaw.com
Kimberely Harris
BEASLEY, HIGHTOWER, & HARRIS, P.C.
1601 Elm Street, Suite 4350
Dallas, Texas 75201-7301
Phone:(214)220-4700
                                                                             „,.>>'-'m"w«vi.,. "*•'"•""-'


    Sam Houston                                 •GRANDE DISTRICT
                                                  •P201S PM4 1
    Meera Singh
   P. O. Box 1SC1-C

Austin, TX 78760-9814




                              COURT OF APPEALS
                              FOR THE
                              t:::~ r:~r.:cT of texas
                              P.O. BOX 12547,
                              AUSTIN, TEXAS 78711-2547


                        "S7i1254747        j/WiV'/'''v'J''/''Ii/T'JJ/V''%J//IJ///l//')'/'J'